Order entered November 27, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-01161-CV
                                         No. 05-18-01162-CV
                                         No. 05-18-01163-CV
                                         No. 05-18-01164-CV
                                         No. 05-18-01165-CV
                                         No. 05-18-01166-CV
                                         No. 05-18-01167-CV

                     IN THE INTEREST OF E.M., ET AL., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
          Trial Court Cause Nos. DF-03-00170-R, DF-16-27206-R, DF-17-15414-R,
           DF-16-27181-U, DF-16-27204-U, DF-16-02192-U, and DF-10-13428-Y

                                             ORDER
       On November 5, 2018, we granted, at the request of court reporter Janet Saavedra, a ten-

day extension to file the reporter’s record. To date, the record has not been filed.

       Because this is an accelerated appeal from a decree of termination and the appeal cannot

proceed without the record, we ORDER Ms. Saavedra to file the record no later than December

4, 2018. If necessary, the trial court must arrange for a substitute reporter to ensure the record is

filed. See TEX. R. APP. P. 28.4(b)(1).

       We DIRECT the Clerk of the Court to send a copy of this order to the 254th Judicial

District Court; Ms. Saavedra; and, the parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE